Citation Nr: 1139306	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  04-39 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The file has since been transferred to the RO in Chicago, Illinois.

In May 2004, the Veteran testified before a Decision Review Officer at the RO.  A transcript of that hearing is associated with the claims file.

In October 2006 and February 2008, the Board remanded this matter for additional development.  In July 2010, the Board obtained a Veterans Health Administration (VHA) expert opinion.  

In February 2011, this matter was remanded in order to afford the Veteran a Board hearing.  In August 2011, such a hearing was held before the undersigned.  A transcript of that hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration.


FINDING OF FACT

The Veteran has a chronic low back disability that is reasonably shown to be related to trauma in service.


CONCLUSION OF LAW

The criteria for an award of service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefits sought are being granted, no further discussion of the VCAA is necessary.

Evidence 

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that her current lower back disorder is related to in-service back injuries.  

Service treatment records reflect that the Veteran was involved in a motor vehicle accident in July 1975 in which she fractured several ribs; there was no thoracic or lumbar tenderness except in the area of the fractured ribs.  Notably, the Veteran was sent out on convalescent leave (overlapping with her hospitalization) from July 31, 1975, to August 14, 1975.  Thereafter she was returned to active duty with a profile excluding her from running, jumping, or heavy lifting for two weeks.  

The Veteran was involved in a second motor vehicle accident in March 1976; at that time, physical examination revealed, in pertinent part, some tenderness over the left lower posterior thoracic area to direct compression.  X-rays of the thoracic spine were negative and she was diagnosed with a cervical strain.  The Veteran also sustained bruises on her low back in January 1978 following a ski accident; no low back disorder was diagnosed.  X-rays showed a possible undisplaced fracture of the coccyx; otherwise they were negative.

Post-service treatment records show complaints of low back pain beginning in August 1981 that continue to the present.  An April 2000 private pain management services record documents the Veteran's report of back pain since 1978.  The Veteran was first diagnosed with degenerative disc disease with moderate narrowing of L3-4 disc space and minimal old compression of T12 and L1 in October 1989.  She was diagnosed with L5-S1 spondylolisthesis and pars defect in October 2006, and with L3-4 lumbar spinal stenosis in January 2007.

The Veteran was afforded a VA examination in December 2000.  She was diagnosed with old T12 and L1 fractures; narrowing of the L3-4 disc spaces with degenerative changes; and degenerative disc disease in the lumbosacral spine.

The Veteran was afforded a second VA examination in September 2004.  She was diagnosed with degenerative disc disease of the lumbar spine without evidence of herniation.  The examiner was not able to link the Veteran's current degenerative disc disease to her traumatic service injuries without resorting to speculation because of time lapse, the aging process, and the normal cycle of degenerative changes following menopause.

In a February 2005 VA orthopedic consultation, the Veteran reported chronic low back pain with radiation ever since her in-service injuries.

The Veteran was afforded a third VA examination in May 2007.  She was diagnosed with degenerative disc disease of the lumbar spine.  The examiner opined that it was less likely secondary to military trauma.  The examiner's rationale was the lack of supporting evidence in the service treatment records.  


In a July 2010 VHA opinion, the physician stated:

"In my opinion, the claimant did not sustain any injury to her lumbar spine as a result of the motor vehicle accident of July 1975.  There was absolutely no tenderness of the low back noted at the time, there was no evidence of any complaints related to the low back, and the recuperation and return to full function was quite rapid.  Together, these facts make the assumption that there had been a significant lumbar spine injury very unlikely.  

My opinion with the regard to the second motor vehicle accident of March 1976 is virtually the same. . . 

The skiing accident of January 1978 is the only accident of the three which might have caused a low back injury.  There was bruising noted of the low back, and there was enough clinical indication to induce the treating medical staff to order an X-ray of the coccyx.  Noteworthy, however, is that an X-ray of the lumbar spine was not ordered.  However, that being said, there was nothing else noted which supports a fundamentally different conclusion than that reached concerning the prior accidents, namely that there was no injury to the lumbar spine severe enough to have caused the significant degeneration which the [Veteran] demonstrated over the following years.

The first time that there were significant low back complaints noted by the [Veteran] was in August 1981, well more than 3 years after the skiing accident, but only 3 months post partum.  In my opinion, the symptoms were more likely related to the pregnancy than to the fall while skiing.

In summary, based on the medical records, I am unable to support the opinion that the diagnoses noted above, which relate to the claimant's low back, are "at least as likely as not" related to her active service."

Several statements by the Veteran associated with the claims file note her complaints of continuous low back pain since her in-service accidents.  She also stated that the reason X-rays of her lower spine were not taken was due to risk of pregnancies.

At the August 2011 Board hearing, the Veteran reiterated her contentions that her low back disability was related to her military service, to include the three back injuries sustained therein.

Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability;  (2) medical, or in certain circumstances, lay evidence of in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Grober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

At the outset, the Board finds the Veteran's account of low back symptoms to be competent and credible, as these are matters within the realm of lay observation.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  

What is more, a service treatment records confirm that the Veteran was involved in two serious motor vehicle accidents and one ski training accident while in service, and sustained serious injuries as a result.  The medical evidence of record also reflects the Veteran's post-service treatment for low back symptoms within the first year after her separation from service, as documented in an August 1981 treatment record.  Further, the Veteran has provided a generally consistent account of her low back symptoms throughout the years.  The Board finds that these aforementioned factors, when considered together, make the Veteran's account of low back symptoms, to include in-service onset and continuity since separation, to be competent credible and highly probative.  See Buchanan v. Nicholson, 452 F.3d at 1335; see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the credibility and weight to be given to the evidence). 

In any service connection claim, competent medical evidence and opinions are highly probative in establishing service connection.  However, in the present case, the Board finds that there is no adequate medical opinion addressing the determinative matter at hand.  Initially, the December 2000, the September 2004, and the May 2007 VA examinations do not reflect adequate consideration of the Veteran's competent and credible account of symptomatology.  Further, none of the examiner's opinions provides adequate medical reasoning and analysis of the pertinent evidence and medical principles.  Thus, the Board finds that the respective December 2000, September 2004, and May 2007 VA examinations provide, at best, incomplete medical reasoning and analysis, rending the examinations of little, if any, probative value.  Id.  

The Board finds also that the July 2010 VHA opinion inadequate for rating purposes.  The opinion does not reflect consideration and analysis of the Veteran's competent and credible account of low back symptoms.  Further, the July 2010 VHA expert's opinion relies largely, if not entirely, on the absence of documentation of any in-service treatment and/or complaints, which is an improper basis of consideration, in isolation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds the July 2010 VHA opinion inadequate for rating purposes, or at least to have fairly diminished probative value.  Moreover, in attributing the back pain in 1981 to the Veteran's pregnancy, the VHA physician did not squarely address the potentially contradictory fact that service treatment records preexisting the pregnancy gave some indication of lumbar pathology.

The Board notes, the absence of a medical nexus opinion is not fatal to the Veteran's service connection claim as lay evidence may serve as a basis to establish the respective claim.  See Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  Moreover, the Board finds her account of low back symptoms, to include in-service onset and continuity since separation, to be the most probative evidence of the matter at hand.  The Board thus finds that the competent evidence, medical and lay, to sufficiently establish that currently diagnosed low back disability, had its onset in-service and that relevant symptoms have persisted since the Veteran's separation from service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).   Accordingly, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a low back disability is warranted.


ORDER

Service connection for low back disability is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


